Citation Nr: 0110040	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for 
pulmonary/respiratory disability.   

2.  Entitlement to an increased rating for schizophrenic 
reaction, simple type, currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1945 to April 
1947.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
RO, which determined that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a pulmonary/respiratory disorder; denied an increased rating 
for schizophrenic reaction, simple type; and denied service 
connection for balance problems and memory problems.  The 
veteran timely appealed to the Board.  

In March 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran withdrew from peal the issue of service connection 
for memory problems.  In August 2000, the veteran testified 
at a personal hearing before the undersigned Member of the 
Board in Washington, D.C.  At that time, he withdrew from 
appeal the issue of service connection for balance problems.  
Hence, the only two issues remaining on appeal are as listed 
on the front page of this decision.  


FINDINGS OF FACT

1.  In a July 1947 decision, the RO denied entitlement to 
service connection for pneumonia and bronchitis; the veteran 
was provided notice of his procedural and appellate rights in 
a July 1947 letter but did not file an appeal.  

2.  New evidence submitted since the RO's July 1947 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1947 decision denying service connection 
for pneumonia and bronchitis is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted since the 
RO's July 1947 denial; thus, the claim for service connection 
for pulmonary/respiratory disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History

The veteran had active service from October 1945 to April 
1947.  Following his discharge from service, the veteran 
filed a claim for service connection for a 
pulmonary/respiratory disorder in April 1947.  Thereafter, he 
was afforded a VA examination.  

In a July 1947 decision, the RO denied entitlement to service 
connection for pneumonia and bronchitis.  At that time, the 
evidence of record consisted of the service medical records 
(showing treatment for acute pneumonia in service but no 
chronic, residual disability) and a May 1947 VA examination 
report (culminating only in a diagnosis of a psychiatric 
disorder).  The veteran was provided notice of this decision 
and of his procedural and appellate rights in a July 1947 
letter.  However, he did not appeal the denial.  

In October 1998, the veteran's current claim for service 
connection for a pulmonary/respiratory disorder was received.  
In an October 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a pulmonary/respiratory 
disorder.  The veteran timely appealed that determination to 
the Board.  

In March 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO.  In addition, in August 
2000, the veteran testified at a personal hearing before the 
undersigned member of the Board in Washington, D.C.  During 
his hearings as well as in correspondence of record, the 
veteran asserted that he was treated on numerous occasions 
during service for pulmonary/respiratory complaints and was 
diagnosed on multiple occasions as having pneumonia and 
bronchitis.  Since service, the veteran indicated that he has 
been regularly treated for these same pulmonary/respiratory 
diagnoses.  In addition, the veteran maintained that his 
private physicians have informed him that his current 
pulmonary/respiratory problems are related to the 
pulmonary/respiratory problems that he had during service.  
The veteran provided additional evidence at the time of his 
hearing and indicated that he waived initial RO jurisdiction 
over that evidence.  

The Board notes that the evidence added to the record 
subsequent to the July 1947 rating decision consists of the 
following: a January 1950 VA chest x-ray showing pulmonary 
emphysema; a June 1951 VA psychiatric examination; records 
dated from 1968 to 1972 from The Cleveland Clinic Foundation; 
a July 1973 VA psychiatric examination; a November 1984 
letter from a VA psychiatrist; an undated letter from Ted 
Urban, PhD.; an October 1984 letter from an employer; a 
February 1985 VA examination; a July 1986 to August 1986 VA 
hospitalization report; a May 1991 letter from Dr. Urban; 
1986 to 1991 VA outpatient records; 1997 to 1998 VA 
outpatient records; 1998 to 1999 VA outpatient records; a 
September 1998 letter of John T. Schaaf in which he indicated 
that the veteran had had asthma since childhood and had had 
pneumonia and bronchitis in the past; an October 1998 letter 
of Dr. Urban; records dated from 1960 to 1984 from The 
Cleveland Clinic Foundation; a February 1999 letter of dr. 
Urban; an April 1999 VA psychiatric examination; a November 
1992 letter from The Cleveland Clinic Foundation; and a 
September 1999 opinion from K. Kuric, M.D., indicating that 
the veteran has chronic asthma and pneumonia which are 
related to service.

Analysis

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim, and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  Thus, 
the RO's July 1947 decision denying service connection for 
pneumonia and bronchitis is final.  Id.  When a claim has 
been finally disallowed by the RO, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The RO considered the veteran's claim to reopen his 
service connection claim under the standard articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (which added the 
requirement that to be material, there must be a reasonable 
possibility of change in outcome of the prior denial) which 
the United States Court of Appeals for the Federal Circuit 
overruled in Hodge.  However, since the Board, as set forth 
below, finds that the claim should be reopened under the 
current Hodge standard, there is no prejudice to the veteran 
in not remanding to have the RO consider the claim in light 
of Hodge.

The credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, the last final decision of 
record was the July 1947 RO rating decision.  

The Board has considered all additional evidence that was 
added to the record since the RO's July 1947 decision.  In 
sum, the medical records show that the veteran has had 
pulmonary/pulmonary/respiratory problems since 1950 and 
current disability.  However, Dr. Kuric also indicated that 
the veteran has chronic asthma and pneumonia that are related 
to service.  .

The Board finds that, assuming the credibility of this 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The statement by Dr. Kuric provides a 
nexus between current pulmonary/respiratory disability and 
service.  Thus, this evidence is not only new, but is also 
material because it relates current pulmonary/respiratory 
disability to service.  This evidence is relevant and 
probative to the issue at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156 (2000).


ORDER

The claim for service connection for pulmonary/respiratory 
disability is reopened and, to this extent only, the appeal is 
granted.  


REMAND

In view of the above determination that the veteran's claim 
for service connection for pulmonary/respiratory disability 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to consider the claim on the merits.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In this case, the Board notes that the complete clinical 
records of Drs. Schaaf and Kuric are not of record although 
both of them have apparently treated the veteran for his 
pulmonary/respiratory problems.  In addition, the veteran 
receives regular treatment at the Erie VA Medical Center 
(VAMC).  The Board is not reasonably certain that these 
recent VA records do not exist or that efforts to obtain them 
would be futile.  Furthermore, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
All such records should be obtained, especially since they 
might contain clinical findings, diagnostic study results 
and/or conclusions that might be pertinent to the disposition 
of the claim for service connection for a 
pulmonary/respiratory disorder.  

Furthermore, if, after all outstanding pertinent medical 
records are obtained and associated with the record (from the 
sources indicated above as well as from any other source(s) 
or facility(ies) identified by the veteran, the RO determines 
that the record does not contain sufficient evidence to 
decide the claim, the RO should arrange for the veteran to 
undergo further examination.  He should be afforded another 
VA examination by a pulmonary examiner who has had an 
opportunity to review all of the medical evidence of record 
in order to obtain opinion as to the existence and etiology 
of any current pulmonary disability.  

With regard to the claim of an increased rating for service-
connected schizophrenic reaction, the Board notes that 
further development as to that issue is also necessary prior 
to appellate review.  A review of recent records from Dr. 
Urban show that he believes that the veteran's overall 
condition has worsened.  He diagnosed the veteran as having 
major depression and dysthymic disorder.  In April 1999, the 
veteran was afforded a VA psychiatric examination.  At that 
time, the veteran's mental status examination revealed that 
the veteran is essentially cognitively intact.  In addition, 
the veteran reported that he was currently engaging in social 
activities, although he was chronically depressed.  The 
diagnoses were psychosis, residual schizophrenia in 
remission, and dysthymic disorder.  When the veteran 
testified before the undersigned member of the Board in 
August 2000, he indicated that sees Dr. Urban twice a month 
as is also treated at the Erie VAMC.  In addition, he 
indicated that there was some miscommunication at the time of 
his VA examination regarding his social interactions with 
others.  He related that he was currently socially isolated.  
In addition, he stated that he currently experiences some 
paranoia and panic attacks.  The veteran's contentions are 
more consistent with Dr. Urban's assessment of his 
psychiatric impairment.  However, the Board emphasizes that 
the veteran is only service-connected for schizophrenic 
reaction.  He has also been diagnosed by Dr. Urban and on 
recent VA examination as having other psychiatric 
disabilities.  The Board notes that only symptomatology 
associated with that disorder may be considered in rating 
that disability unless the symptomatology from any other 
diagnosed disorder(s) cannot medically be distinguished.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (1999). 

In light of the Veterans Claims Assistance Act of 2000 as 
well as some inconsistencies in the medical evidence, the 
Board finds that the veteran should be afforded another VA 
examination.  The examiner should comment on what 
manifestations of schizophrenic reaction are present and 
should, if possible, distinguish those manifestations from 
those due to other any other diagnosed psychiatric 
disability(ies).  

The Board emphasizes to the veteran that the information to 
be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding pertinent 
medical records, to specifically include 
any outstanding records from the Erie 
VAMC as well as from Drs. Schaaf, Kuric, 
and Urban.  The RO should also obtain 
pertinent records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  If, after associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the RO determines that the 
evidence is not sufficient to decide the 
claim for service connection for 
pulmonary/respiratory disability, the RO 
should arrange for the veteran to undergo 
a VA pulmonary/respiratory examination.  
The entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated x-rays and laboratory tests 
should be completed.  The report of 
examination should include a specific 
diagnosis as to whether the veteran does 
or does not have pulmonary/respiratory 
disability.  With respect to each 
diagnosed pulmonary/respiratory 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such disability was 
incurred in or aggravated by the 
veteran's active military service.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development (in paragraph 1), the veteran 
should undergo VA psychiatric examination 
to determine the current nature, extent, 
and manifestations of the veteran's 
schizophrenia reaction.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated psychological testing should be 
accomplished, and all clinical findings 
should be reported in detail.  

The psychiatrist should render specific 
findings as to the existence and extent 
(or frequency, as appropriate) of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner should also 
indicate if any other psychiatric 
disabilities are present, and, if so, 
he/she should attempt to distinguish 
those symptoms attributable to the 
veteran's schizophrenic reaction from 
those associated with any other diagnosed 
psychiatric disability(ies); as well as 
indicate the portion or percentage of the 
assigned Global Assessment of Functioning 
Score (GAF) representing impairment due 
to schizophrenic reaction.  

It is emphasized that the purposes of the 
examination is to obtain an assessment as 
to the severity of the veteran's service-
connected schizophrenic reaction, alone, 
without regard to impairment attributable 
to nonservice-connected psychiatric 
disability.  Hence, all clinical findings 
should be rendered only with respect to 
the veteran's service-connected 
schizophrenic reaction.  However, if the 
examiner concludes that it is medically 
impossible to distinguish the effects 
(i.e., symptoms and extent of impairment) 
of the veteran's service-connected 
psychiatric disability from any other 
nonservice-connected psychiatric 
disability or condition, he/she should 
clearly so state, and indicate that 
his/her findings relate to psychiatric 
disability, as a whole.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current 
pulmonary/respiratory disability and the 
veteran's military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completion of the foregoing 
requested development, and after 
completion of any other indicated 
development, the RO should consider the 
veteran's claim for service connection 
for pulmonary/respiratory disability on 
the merits, and the claim for an 
increased rating for schizophrenic 
reaction, in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

8.  If any benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



